Citation Nr: 1227870	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  06-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from July 1973 to June 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana. 

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  As the Veteran has filed a claim for a psychiatric disorder, VA must construe the claim to include any and all concurrently diagnosed psychiatric disabilities.  Id.  The medical evidence of record indicates that he may be diagnosed with varying or multiple psychiatric disorders, including but not necessarily limited to schizophrenia, depression, posttraumatic stress disorder (PTSD), major depressive affective disorder, psychotic depression, and psychotic disorder, not otherwise specified.  As such, the issues on appeal have been recharacterized as indicated above to include these conditions.  

In January 2010 and July 2011, the Board remanded the appeal for additional development. 

In a September 2003 rating decision, the RO reopened and denied the claim for service connection for PTSD on the merits.  However, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the agency of original jurisdiction (AOJ) is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the claim before proceeding to the merits on appeal.  If the Board finds that no new and material evidence has been received, that is where the analysis ends, and what the AOJ may have determined is irrelevant.

In this decision, the Board reopens but denies the claim for service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.


FINDINGS OF FACT

1.  In a November 1998 rating decision, the RO denied service connection for PTSD.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal. 

2.  The additional evidence received since the November 1998 final decision is new, relevant, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.

3.  The evidence of record does not show that the Veteran suffers from PTSD as a result of the alleged in-service stressors; an acquired psychiatric disorder did not have its onset in service or within one year thereafter, and it is not related to any incident of service.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the November 1998 rating decision to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the merits of the claim to reopen and the claim for service connection, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In light of the Board's favorable determination with respect to the claim to reopen, no further discussion of VCAA compliance is needed at this time.  

With respect to the claim for service connection, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letter dated in June 2002 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter predated the initial adjudication by the AOJ/RO in August 2002.  It follows that the July 2003 letter readdressing the above notice elements went above and beyond what was necessary.

In this case, the Veteran was never informed of how VA determines disability ratings and effective dates.  However, as the instant decision denies the claim for service connection, no disability rating or effective date will be assigned.  Thus, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In the January 2010 remand, the Board requested that the RO/AMC attempt to obtain all outstanding treatment records from the New Orleans VA Medical Center (VAMC).  Accordingly, all available treatment notes were associated with the claims file.  Thus, the Board finds that there has been substantial compliance with the January 2010 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In the July 2011 remand, the Board requested that the RO/AMC verify the Veteran's current mailing address and afford him a VA examination to determine the etiology of any diagnosed psychiatric disorder.  Accordingly, the AMC verified his mailing address and afforded him an examination in August 2011, and the report of that examination is substantially responsive to the Board's request.  Thus, the Board finds that there has been substantial compliance with the July 2011 remand.  See Dyment, 13 Vet. App. at 146-47.  

Claim to Reopen

In an October 1975 rating decision, the RO in part denied service connection for a nervous condition, to include schizophrenia.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal. Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

In a November 1998 rating decision, the RO denied service connection for PTSD.  The RO also noted that service connection for schizophrenia had previously been denied and stated that new and material evidence must be submitted to reopen that claim.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal. Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105(c), (d) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, in part, that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Furthermore, in determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Turning to the specifics of this case, in a November 1998 rating decision, the RO denied service connection for PTSD because there was no evidence of the disability in service, no evidence that a stressful event occurred in service, and no evidence of a current disability.  

The pertinent evidence received since the November 1998 rating decision consists of a June 2003 statement from the Veteran of the stressful events in service that led to his PTSD, and VA treatment notes showing a diagnosis of PTSD.  

Presuming the credibility of this evidence, the record now indicates that the Veteran has PTSD that may be related to in-service stressful events.  This evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  If psychosis is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).   

Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, VA has amended its rules for adjudicating disability compensation claim for PTSD in 38 C.F.R. § 3.304(f)(3)  to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010) (codified in 38 C.F.R. § 3.304(f)(3) (2011)).

The current, liberalized version of §3.304(f)(3) states that when the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD: 1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (2011).

This recent regulatory change has eliminated the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  For purposes of 38 C.F.R. § 3.304(f)(3) , "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has PTSD due to traumatic experiences during active service.  On a June 2003 statement of stressful events, he indicated that his stressors are witnessing acts of violence, including rapes, committed by African American soldiers against Caucasian soldiers and witnessing the beating of an Asian American soldier by military police.

Initially, the Board observes that the record is unclear as to whether the Veteran currently has PTSD.  In this regard, a May 2005 VA treatment note reflects the Veteran's report of being diagnosed with PTSD in 2003 and attending PTSD group therapy, but the physician noted that the consults were cancelled.  Indeed, 2003 VA treatment notes do not reflect a diagnosis of PTSD.  A subsequent May 2005 VA treatment note reflects a diagnosis of PTSD by history only.  However, assuming for argument's sake that the Veteran has PTSD, the Board will proceed with the adjudication of his claim.  

After review, the Board finds that the Veteran's claimed stressors have not been corroborated.  Initially, the Board observes that the Veteran did not serve in combat with the enemy and his claimed stressors are not related to combat or hostile military or terrorist activity.  Thus, there must be credible supporting evidence that the claimed in-service stressors actually occurred.  In this regard, the RO found in the September 2003 rating decision that the information with respect to the claimed stressors was insufficient to request verification through the Joint Services Records Research Center (JSRRC).  The RO further noted that his claim would be reconsidered if he provided more specific information about his stressors.  To date, he has not provided any further details regarding his stressors.  Indeed, on his June 2003 statement of stressful events, he acknowledged that he did not remember any details.  Thus, as determined by the RO, the Board finds that the Veteran has not provided sufficient information to verify his claimed stressors.

In sum, the evidence of record does not show that Veteran the Veteran suffers from PTSD as a result of the claimed in-service stressors.  Accordingly, service connection for PTSD is not warranted.

The Board notes that November 2002 and August 2011 VA examination reports, discussed in detail below, may be inadequate with respect to the PTSD claim.  In this regard, those examinations were ordered for mental disorders except PTSD and eating disorders.  However, as the Veteran's PTSD claim is being denied because there is no credible evidence corroborating his alleged stressors in service, the Board finds that remand for a new examination is not warranted.

As noted in the Introduction, the Veteran has been diagnosed with several other psychiatric disorders, including but not limited to schizophrenia, depression, major depressive affective disorder, psychotic depression, and psychotic disorder not otherwise specific.  After review, the Board finds that service connection for these disorders is also not warranted.

On his original July 1975 claim for service connection for a nervous condition, the Veteran indicated that his psychiatric disorder began in service in January 1974.  

The Veteran's service treatment records show that in April 1974 the physical therapy clinic referred him to the orthopedic clinic for his complaints of recurrent low back pain.  An orthopedic clinic note dated that same day reflects that his complaints of back pain were unsubstantiated by x-ray and physical examination, and a referral to the mental health clinic was warranted for functional complaints and possible depression, noting that his brother had been recently discharged from a VA hospital where he had been treated for nerve trouble and hearing voices.  A mental health clinic note dated later that day reflects that the Veteran did not have an orthopedic problem and that his present mental status was amenable to therapy.  A final mental health clinic note dated two days later reflects that the Veteran was seen for personal problems at home and has no psychiatric diagnosis.  His May 1974 separation examination report reflects a normal psychiatric evaluation.  


Post service, there are no medical records dated within one year of separation.  The first evidence of psychiatric problems appears over a year after separation during a September 1975 VA examination, which revealed a diagnosis of schizophrenia, catatonic type.  At that time, the Veteran did not date the onset of his psychiatric problems to service.  

Given the above, the Board finds that, although the Veteran may have exhibited psychiatric symptoms in service, he was not diagnosed with a psychiatric disorder and there is no evidence otherwise showing that a psychiatric disorder had its onset in service or within one year thereafter.  

The Board will now address whether the Veteran's psychiatric disorder is otherwise etiologically related to active service.

The September 1975 VA examination report reflects that the Veteran was a very poor historian and the examiner did not provide an opinion on the etiology of the Veteran's schizophrenia.  

A November 2002 VA examination report reflects a history of VA hospital psychiatric admissions in 1995 for cocaine and alcohol abuse and in 1998 for polysubstance abuse.  The examiner noted a review of the Veteran's service treatment records, including those discussed above.  After examining the Veteran, the examiner noted that the Veteran's significant drug and alcohol abuse has brought about some brain damage.  The examiner stated that any psychiatric symptoms which occurred while the Veteran was in service were situational and substance abuse was the most likely psychiatric problem in the years following service.  The examiner noted that the Veteran continued with serious substance abuse by the late 1990s and was showing evidence of a clear psychotic process by 2000.  The examiner commented that the catatonic schizophrenia of prior years was likely a psychotic depression rather than schizophrenia, noting that the Veteran would appear more profoundly ill if he had schizophrenia.  The examiner concluded that the Veteran has a psychotic depression and a history of polysubstance abuse, neither of which is related to service.

VA treatment notes reflect that the Veteran suffered head trauma in May 2010 during a robbery.

During an August 2011 VA examination, the Veteran could not state when he began to have psychiatric problems.  After examining the Veteran, the examiner provided diagnoses of psychotic disorder not otherwise specified, polysubstance dependency in remission, and dementia secondary to head trauma.  The examiner noted that the Veteran was unable to date the onset of his psychotic symptoms.  The examiner observed that the Veteran has a long-term pattern of antisocial behavior which was not caused by service.

Given the above, the Board finds that a psychiatric disorder is not related to any incident of service.  The November 2002 VA examiner opined that any psychiatric symptoms in service were situational.  This supports the Board's earlier finding that a psychiatric disorder did not have its onset in service.  The examiner also opined that substance abuse, rather than schizophrenia, was the most likely psychiatric problem in the years following service.  This supports the Board's earlier finding that a psychiatric disorder did not have its onset within one year after separation from service.  The examiner concluded that the Veteran's psychotic depression and history of polysubstance abuse are not related to service.  The August 2011 VA examiner also noted that, although the Veteran was unable to date the onset of his psychotic symptoms, the Veteran has a long-term pattern of antisocial behavior which was not caused by service.  The Board observes that the above opinions are the only competent opinions of record.  Moreover, as both opinions were based on examination of the Veteran and of his documented medical history, the Board finds them to be great probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board acknowledges the Veteran's assertion that he has had psychiatric problems since active service.  The Veteran is competent to give evidence about observable symptoms such as anxiety and depression.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide a medical opinion relating such symptoms to active service.  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the extent that he is claiming to have experienced continuous psychiatric problems since active service, he is not found to be credible.  Again, the service treatment records indicate that he did not meet the criteria for a psychiatric diagnosis and his separation examination revealed a normal psychiatric evaluation.  Furthermore, there is no medical evidence of psychiatric problems within a year of separation.  Although he filed a disability claim in July 1975, just over a year after discharge, the Board reiterates that he was not diagnosed with a psychiatric disorder in service and the November 2002 examiner opined that any psychiatric symptoms in service were situational.  For all these reasons, the Board finds that the statements alleging or implying continuity of symptoms are not credible here.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate any current psychiatric disorder to active service.

In conclusion, service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.











							[Continued on Next Page]

ORDER

As new and material evidence has been received, the previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, is reopened.  To this extent the appeal is granted.

Service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


